UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

                                                                            ORDER
                                        -against-                           13 CR 0607 (JFB)


TOMMY CONSTANTINE,

                    Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

JOSEPH F. BIANCO, Circuit Judge (sitting by desingation):

          In light of counsel for Tommy Constantine's letter to the Court, dated February 9, 2021,

and the ongoing impact of the pandemic, the defendant's surrender date is extended to May 14,

2021.


                                                                                               (


                                                                /s/ Joseph F. Bianco
                                                                             --
                                                                    PHF.BIANCO
                                                                   TED STATES CIRCUIT JUDGE




Dated:              March 24, 2021
                    Central Islip, New York
